Citation Nr: 0104718
Decision Date: 02/15/01	Archive Date: 04/17/01

DOCKET NO. 99-22 057               DATE FEB 15, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES 

1. Entitlement to an increased rating for dysthymia, currently
rated 50 percent disabling. 

2. Entitlement to a total disability rating based on individual
unemployability (TDIU) due to service-connected disability.

REPRESENTATION 

Veteran represented by: Texas Veterans Commission 

ATTORNEY FOR THE BOARD 

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1979 to April
1982, and from May 1983 to October 1987. This matter comes to the
Board of Veterans' Appeals (Board) from the Department of Veterans
Affairs (VA) Waco Regional Office (RO) December 1998 rating
decision which denied a rating in excess of 50 percent for the
service-connected dysthymia, and entitlement to TDIU.

A review of the record indicates that the veteran's claim of
service connection for carpal tunnel syndrome of the right hand was
denied by RO rating decisions in June 1995, and August and
September 1996; notice of disagreement relative to that matter was
received by the RO in September 1996, a statement of the case was
issued in October 1996, but she did not perfect her appeal by
filing a timely substantive appeal. 38 U.S.C.A. 7105 (West 1991).
Subsequently, her application to reopen the claim of service
connection for carpal tunnel syndrome of the right hand was denied
by RO rating decisions in March and May 1998, and her claim of
service connection for carpal tunnel syndrome of the left wrist was
denied by RO rating decision in May 1998. However, she did not
perfect a timely appeal relative to the claim of service connection
for carpal tunnel syndrome of the left wrist and/or the application
to reopen the claim of service connection for carpal tunnel
syndrome of the right hand. Id.

In her January 1999 notice of disagreement, the veteran requested
a personal hearing but, by letter received by the RO in May 1999,
she withdrew her hearing request.

FINDINGS OF FACT

1. The veteran's service-connected dysthymia is manifested by
anxiety, depression, crying spells, tearfulness, impaired appetite,
difficulty sleeping, and memory impairment, requiring treatment,
therapy, and use of medication; the disability is not

2 -

productive of occupational and social impairment with deficiencies
in most areas, and she is not unable to establish and maintain
effective relationships.

2. Service connection is currently in effect for total abdominal
hysterectomy with bilateral salpingo-oophorectomy, rated 50 percent
disabling; dysthymia, rated 50 percent disabling; hypertension and
peptic ulcer disease, each rated 10 percent disabling; and left and
right leg varicose veins and post-surgical scar on the abdomen,
each rated noncompensable; a combined rating of 80 percent is
assigned.

3. The veteran's service-connected total abdominal hysterectomy
residuals, psychiatric disability, hypertension, peptic ulcer
disease, varicose veins, and abdominal scar do not preclude
substantially gainful employment without regard to her nonservice-
connected disabilities.

CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 50 percent for
the veteran's service-connected dysthymia have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.130, Diagnostic Code
9433 (2000).

2. The criteria for a total disability rating based on individual
unemployability due to service-connected disability have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.  3.340, 3.341,
4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

VA has a duty to assist the veteran in the development of facts
pertinent to her claim. Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 3(a),

- 3 -

114 Stat. 2096, 2097-98 (2000), (to be codified at 38 U.S.C.A.
5103A). A review of the record indicates that the available
evidence pertinent to the veteran's claim contains sufficient
information to rate the disability in accordance with the
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204
(1994).

Disability ratings are based, as far as practicable, on average
impairment of earning capacity attributable to specific
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. 4.1. Generally, the
degrees of disability specified are considered adequate to
compensate for loss of working time from exacerbations or illnesses
proportionate to the severity of the several grades of disability.
38 C.F.R. 4.1.

Consideration must be given to the ability of the veteran to
function under the ordinary conditions of daily life. 38 C.F.R.
4.10. If there is a question as to which of two evaluations should
apply, the higher rating is assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating is assigned. 38 C.F.R. 4.7.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2, the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating a mental disorder, the rating agency shall consider
the frequency, severity, and duration of psychiatric symptoms, the
length of remissions, and the veteran's capacity for adjustment
during periods of remission. The rating agency shall assign an
evaluation based on all the evidence of record that bears on
occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. When evaluating the level of disability from a
mental disorder, the rating agency will consider the extent

- 4 -                                                             

of social impairment, but shall not assign an evaluation solely on
the basis of social impairment. 38 C.F.R. 4.126.

Service connection for dysthymia was granted by RO rating decision
in April 1988, and a 30 percent rating was assigned. That decision
was based on the veteran's service medical records and post-service
clinical evidence (including VA medical records from September to
October 1982 and October 1987 to January 1988, and VA compensation
and pension medical examination report in January 1988) showing
that the disability had its onset during her second tour of active
duty.

VA medical records from January 1988 to August 1993, including July
1989 and August 1993 VA psychiatric examination reports, document
treatment for symptoms and impairment including the veteran's
service-connected psychiatric disability manifested by depression,
stress, anxiety, tearfulness, and crying spells.

The veteran filed the instant claim for an increased disability
rating in July 1997.

On VA general medical examination in December 1997, the veteran
indicated that she received treatment for her dysthymia but noted
that she was "capable of managing."

On VA psychiatric examination in December 1997, including a review
of the claims file, the veteran reported difficulty sleeping, low
appetite, decreased energy level, no interest in doing "anything,"
suicidal ideations, and irritability, noting that she experienced
job-related stress, anxiety, and depression; she indicated that she
had various physical/orthopedic problems adversely affecting her
ability to work, noting that she experienced increased depression
and anxiety because of her physical impairment and stressful
environment in the office. Reportedly, she did not have much
emotional support from relatives or fiends and did not regularly
socialize after work. On examination, she was alert, cooperative,
oriented, and her speech was spontaneous and well-modulated; she
was depressed and, at times, was tearful and angry; her attention,
concentration, and memory were impaired, but there was

5 -

no evidence of hallucinations or irrational behavior. Severe
dysthymia was diagnosed, and a Global Assessment of Functioning
(GAF) score of 35 was assigned (indicative of serious impairment of
thinking and judgment, impairing her ability to function in
employment and social settings); the examiner characterized the
veteran's occupational and social impairment as severe.

Based on the foregoing evidence, by RO rating decision in March
1998, the disability rating assigned to the veteran's service-
connected dysthymia was increased from 30 to 50 percent.

On VA psychiatric examination in August 1998, including a review of
the entire claims file, the veteran indicated that she was
preoccupied with her claim for Workers' Compensation benefits
(filed based due to her disability from bilateral carpal tunnel
syndrome), noting that her nerves were "shot," that she was a
"basket case," and that she felt trapped and unwanted at work. The
examiner indicated that it was difficult to obtain a separate list
of symptoms referable to her dysthymia, but she was depressed, had
frequent crying spells, had diminished interest in doing enjoyable
things, and her concentration and memory were impaired. On
examination, she was friendly and had a big smile but showed some
hyperactivity. She had many complaints (especially about her recent
employment) and endorsed many symptoms of depression; the examiner
observed that her affect was not congruent with her complaints as
she remained rather stimulated and smiling, only once losing her
"vivacious countenance," when she was asked about her suicidal
thoughts (she stated that she had a history of one suicide attempt
and seemed on the verge of tears). Dysthymia was diagnosed and GAF
score of 60 was assigned. The examiner indicated that the veteran
did not "give a clear picture" (of her disability) at the time of
the examination, but the diagnosis of dysthymia seemed accurate;
she seemed overstimulated and hyperactive during the interview and
displayed some concentration problems; her ability to work was
questionable in view of her "poor concentration."

6 -

VA and private medical records from October 1994 to April 1999
(including medical and administrative records relative to the
veteran's Workers' Compensation claim) include intermittent
treatment for the veteran's service-connected dysthymia manifested
by low appetite, difficulty sleeping, anxiety, feeling helpless and
depressed, and problems with everyday life stresses (including
having to deal with her physical disabilities).

On VA psychiatric examination in June 1999, including a review of
the entire claims file, the veteran indicated that she received
outpatient mental health counseling once a month and that she was
on medication (which reportedly helped her "a little bit").
Reportedly, she lived with her fourth husband but the marriage was
unstable; although they had "certain problems," she was able to
"tough-it-out." On examination, she did not volunteer any symptoms
of major depression but, on asking, she "endors[ed] almost every
symptom in the book" (including sleep disturbance, appetite
fluctuation, crying spells, "inability to enjoy," and
forgetfulness); on examination, she did not look like she was
emaciated or unable to take care of herself, and "it [was]
difficult to give any credence to [her] complaints because of her
histrionic nature and suggestibility of her." On examination, she
was "extremely" neatly attired and groomed; she did not look in
distress or emaciated, did not exhibit any looseness of
association, delusional thinking, or hallucinations; her mood
tended to be dramatic and histrionic but, when she cried, she
appeared as if she were dramatizing rather than suffering from
melancholic sadness; she "passed" the mental status examination
without any difficulty; she seemed preoccupied and over-concerned
with how to get unemployability and how she could justify not being
able to return to work, but the examiner did not detect any poor
concentration. Dysthymic disorder and histrionic personality
disorder were diagnosed, and GAF score of 70 was assigned. The
examiner noted that the veteran's dysthymic disorder was
"complicated" by her physical disabilities and impairment, but he
did not detect any evidence of poor concentration.

The veteran's service-connected dysthymia is rated under 38 C.F.R.
4.130, Diagnostic Code 9433, and a 50 percent rating is assigned
consistent with evidence

- 7 -

of occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial circumlocutory, or stereotyped speech; panic attacks
more than once a week; difficulty in understanding complex
commands; impairment of short and long term memory (e.g., retention
of only highly learned material, forgetting to complete tasks);
impaired judgment; impaired abstract thinking; disturbances of
motivation and mood; and difficulty in establishing and maintaining
effective work and social relationships. A 70 percent rating is
warranted under Diagnostic Code 9433 if there is evidence of
occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a work- like setting); inability to establish and maintain
effective relationships. A 100 percent disability rating may be
assigned when there is total occupational and social impairment due
to such symptoms as: gross impairment in thought processes or
communication, persistent delusions or hallucinations, grossly
inappropriate behavior, persistent danger of hurting self or
others, intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene),
disorientation to time or place, memory loss for names of close
relatives, own occupation, or own name. 38 C.F.R. 4.130.

On review of the entire record, the Board believes that an
evaluation for the veteran's service-connected dysthymia in excess
of the currently assigned 50 percent is not warranted. The entirety
of the evidence indicates that she continues to be affected by
dysthymia and dysthymia-related symptoms (including anxiety,
depression, tearfulness, crying spells, impaired appetite, and
sleep and memory impairment), impairing her ability to function in
employment and social settings; as suggested on VA psychiatric
examination in June 1999, her dysthymia-

- 8 -

and personality disorder-related symptoms and impairment appear to
be additionally affected by her physical disabilities and
impairment. However, it has not been suggested during recent
psychiatric treatment or therapy, or on recent VA psychiatric
examinations, that her occupational and social impairment has been
associated with deficiencies in most areas (such as work, school,
family relations, judgment, thinking, or mood). As noted on VA
psychiatric examination in June 1999, she lived with her fourth
husband and, although the parties appeared to have some marital
difficulties, she indicated that she was able to "tough it out."
Such evidence indicates that she is not unable to establish and
maintain effective relationships; rather it is consistent with the
criteria for a 50 percent rating of difficulty in establishing and
maintaining relationships.

It is noted that on VA psychiatric examination in December 1997,
the veteran reported a multitude of psychiatric symptoms and, based
on such report and contemporaneous evaluation, a GAF score of 35
was assigned (and the examiner opined that her occupational and
social impairment was "severe"). However, this low GAF score was
not confirmed on subsequent VA psychiatric examinations in August
1998 and June 1999 (the Board notes that although the December 1997
VA psychiatric examination was performed in conjunction with the
examiner's review of the entire claims file, the subsequent
psychiatric examinations also included a review of the entire
record).

On VA psychiatric examination in August 1998, the examiner assigned
a GAF score of 60 but, at the same time, opined that the veteran's
ability to work was questioned due to her poor concentration. This
aspect was addressed on VA psychiatric examination in June 1999, at
which time the examiner opined (after having reviewed the claims
file and having interviewed the veteran), that there was no
evidence of "poor concentration;" in that examiner's opinion, a GAF
score of 70 was appropriate; the examiner noted that it was
difficult to give credence to the veteran's complaints because of
the inconsistency between her voluntary appearance and
manifestation of impairment, and the nature and severity of
symptoms elicited on direct questioning. Overall, the evidence does
indicate

9 -

ongoing problems and impairment associated with her service-
connected dysthymia, but the severity thereof does not nearly
approximate the rating criteria for a 70 percent rating under
Diagnostic Code 9433; while she appears to have problems in both
occupational and social settings, such problems/impairment have not
rendered her unable to establish and maintain effective
relationships.

The Board stresses that the preponderance of the evidence is
against the veteran's increased rating claim, and it presents no
question as to which of two evaluations should be applied. Thus,
the provisions of 38 C.F.R. 4.7 are inapplicable.

TDIU claim:

VA will grant a total disability rating for compensation purposes
based on individual unemployability when the medical evidence shows
that the veteran is precluded from obtaining or maintaining gainful
employment consistent with her education and occupational
experience by reason of service-connected disabilities. 38 C.F.R.
3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United
States Court of Appeals for Veterans Claims (Court) (subsequently
the U.S. Court of Appeals for Veterans Claims) referred to apparent
conflicts in the regulations pertaining to individual
unemployability benefits. Specifically, it was indicated that there
was a need for discussing whether the standard delineated in the
controlling regulations was an "objective" one based on average
industrial impairment or a "subjective" one based upon the
veteran's actual industrial impairment. It is further noted that
the Board is bound in its decisions by the regulations, the
Secretary's instructions and precedent opinions of the chief legal
officer of VA. 38 U.S.C.A. 7104(c). The VA General Counsel
concluded that controlling VA regulations generally provide that
veterans who, in light of their individual circumstances, but
without regard to age, are unable to secure and follow a
substantially gainful occupation as a result of service-connected
disability shall be rated totally disabled, without regard

- 10-

to whether an average person would be rendered unemployable by the
circumstances. Thus, the criteria include a subjective standard. It
was also determined that "unemployability" is synonymous with
inability to secure and follow a substantially gainful occupation.
VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317
(1992).

In determining whether the veteran is entitled to TDIU, neither her
nonservice- connected disabilities nor her age may be considered.
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability will be considered to exist when there is present
any impairment of mind or body which is sufficient to render it
impossible for the average person to follow a substantially gainful
occupation. 38 C.F.R. 3.340. However, if the total rating is based
on a disability or combination of disabilities for which the
Schedule for Rating Disabilities provides an evaluation of less
than 100 percent, it must be determined that the service-connected
disabilities are sufficient to produce unemployability without
regard to advancing age. 38 C.F.R. 3.341.

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such
disability, it shall be ratable at 60 percent or more, and that, if
there are two or more disabilities, there shall be at least one
disability ratable at 40 percent or more, and sufficient additional
disability to bring the combined rating to 70 percent or more. 38
C.F.R. 4.16(a).

In June 1998, the veteran filed a TDIU claim, reporting that she
had completed four years of college, and that she did not have any
other education or training. (The Board notes that she filed TDIU
claims on several occasions in the past, but the claims were denied
by RO rating decisions in August 1989, October 1993, and March
1998; no timely appeal from those rating decisions had been filed.)
On that

application, she indicated that she was last employed as a
receptionist for Sallie Mae, working 40 hours a week. Reportedly,
she was last employed on a full-time basis in May 1998 and became
unable to work due to her service-connected "nervous condition."

The claims file contains a copy of the veteran's resume, showing
that she had formal training and practical experience working as a
medical assistant/health technician and as cosmetologist; in
addition, her work experience included work as a customer service
representative, secretary/legal assistant, and administrative
specialist/mail clerk.

Historically, service connection for hypertension and bilateral
varicose veins was granted by RO rating decision in November 1982;
hypertension was assigned a 10 percent disability rating, and
varicose veins were assigned a noncompensable rating.

By RO rating decision in April 1988, service connection was granted
for the veteran's total abdominal hysterectomy with bilateral
salpingo-oophorectomy (assigned a 50 percent rating), dysthymia
(assigned a 30 percent rating), peptic ulcer disease (assigned a 10
percent rating), and post-surgical scar on the abdomen (assigned a
noncompensable rating); the 10 and 0 percent ratings previously
assigned for the service-connected hypertension and bilateral
varicose veins, respectively, remained unchanged. The service-
connected disabilities were assigned a combined rating of 70
percent.

By rating decision in October 1993, the veteran was assigned a
temporary total rating, from July 15, 1993 through August 1993,
based on evidence of hospitalization in excess of 21 days due to
her service-connected psychiatric disability; effective September
1, 1993, the previously assigned 30 percent rating for the service-
connected psychiatric disability became effective. By the October
1993 rating decision, the RO denied increased ratings for each of
her service- connected disabilities identified above, and
entitlement to TDIU, as the medical

- 12 -

evidence of record did not support a conclusion that her service-
connected disabilities rendered her unemployable.

By RO rating decision in March 1998, the rating of the veteran's
service-connected psychiatric disability was increased from 30 to
50 percent, but the ratings of her other service-connected
disabilities remained unchanged; because the rating of her
psychiatric disability was increased to 50 percent, the combined
rating of all of her service-connected disabilities was increased
from 70 to 80 percent; that rating has been in effect since June
1997.

The veteran's service-connected disabilities are rated under the
following diagnostic codes: (1) total abdominal hysterectomy with
bilateral salpingo-oophorectomy, evaluated 50 percent disabling, is
rated under Diagnostic Code 7617, complete removal of the uterus
and both ovaries (this is the only available rating under that
Diagnostic Code which is assigned following expiration of a 3-month
period after the removal of the uterus and ovaries; during the
initial 3 months after surgery, the disability is assigned a 100
percent rating); (2) dysthymia, evaluated as 50 percent disabling,
is rated under Diagnostic Code 9433, as discussed in detail above;
(3) hypertension, evaluated as 10 percent disabling, is rated under
Diagnostic Code 7101, consistent with evidence of diastolic
pressure predominantly 100 or more, or systolic pressure
predominantly 160 or more; this is also a minimum rating to be
assigned for individuals with a history of diastolic pressure
predominantly 100 or more who require continuous medication for
control; (4) peptic ulcer disease, evaluated as 10 percent
disabling, is rated under Diagnostic Code 7305, consistent with
evidence of "mild" ulcer, with recurring symptoms once or twice
yearly; (5) left and right leg varicose veins, each evaluated as 0
percent disabling, are rated under Diagnostic Code 7120, consistent
with asymptomatic palpable or visible varicose veins; and (6) post-
surgical scar on the abdomen, evaluated as 0 percent disabling, is
rated under Diagnostic Code 7805, scars which are not productive of
functional impairment of the affected part.

- 13 -

By rating decision in December 1998 (here on appeal), the RO denied
increased ratings for each of the veteran's service-connected
disabilities, as well as entitlement to TDIU, finding that the
entirety of the evidence of record did not indicate that increased
ratings were warranted. She appealed only the denial of the claim
of an increased rating for her psychiatric disability (as discussed
in detail above) and entitlement to TDIU. She did not challenge the
findings and conclusions of the RO relative to the rating of her
other service-connected disabilities.

The entirety of the post-service clinical evidence of record,
including periodic VA compensation and pension examination reports
and medical examinations performed in conjunction with the
veteran's Workers' Compensation claim, documents treatment for
various symptoms and impairment including the veteran's service-
connected disabilities, but there is no indication that the
individual disability ratings assigned each of the service-
connected disabilities are inadequate.

As the veteran's service-connected disabilities are assigned a
combined rating of 80 percent, she meets the criteria warranting
the grant of a TDIU due to service- connected disability through
application of 38 C.F.R. 4.16(a) discussed above.

As noted above, the veteran repeatedly tried to establish service
connection for her carpal tunnel syndrome (which appears to have
been diagnosed in and after 1994), initially claiming entitlement
to disability involving only her right hand, but later also
extending to her left hand. However, her claims were denied by RO
rating decisions in June 1995, August and September 1996, and March
and May 1998, finding that her carpal tunnel disability was not
etiologically related to her active service period or any incident
occurring therein; the entirety of the evidence of record
(including VA and private clinical records, administrative records
from her place of employment, and administrative and medical
records from the Texas Workers' Compensation Commission) indicated
that such disabilities developed during the course of her post-
service employment requiring extensive and repetitive hands motion.
(The Board notes that, in conjunction with her claim for Workers'

- 14 -

Compensation benefits, the veteran contended that her carpal tunnel
syndrome developed during the course of her employment and was not
related to active service.)

On VA medical examination in December 1997 (at which time the
veteran was reportedly still employed), she reported problems and
impairment related to her carpal tunnel syndrome since 1994,
impairing her ability to work. Regarding her service-connected
disabilities, she indicated that she had varicosity of the veins of
both legs, that she had a bleeding duodenal ulcer in service, that
her hypertension was well-controlled by medication, that her post-
surgical abdominal scar was asymptomatic, and that a recent
complete gynecological examination (reportedly performed in
September 1997) was "essentially normal." On complete medical
examination, the examiner opined that the veteran received
treatment for her psychiatric disability but was able to "manage,"
and that hysterectomy, hypertension (which was deemed well-
controlled), varicose veins, and peptic ulcer disease (which was
also well-controlled by medication) did not impair her ability to
work; she continued to work in her usual occupation despite her
ongoing symptoms and impairment associated with the nonservice-
connected carpal tunnel syndrome (but she appeared in need of
carpal tunnel release surgery).

On VA psychiatric examination in December 1997, as discussed in
more detail above, the examiner opined that the veteran had
"severe" dysthymia and "severe" occupational impairment; a GAF
score of 35 was assigned.

During VA psychological counseling in May 1998, the veteran
indicated that she had not worked since May 1998 due to bilateral
carpal tunnel syndrome; on several occasions thereafter, she noted
increasing stress and depression because of her physical disability
and problems in her personal/marital life.

On VA psychiatric examination in August 1998, as discussed in more
detail above, the veteran indicated that she worked until May 1998,
when she went on sick leave; at the time of the examination, she
reportedly had a pending Workers'

- 15 -

Compensation claim related to her disability from carpal tunnel
syndrome, and she appeared preoccupied with that claim. On
examination, dysthymia was diagnosed, and a GAF score of 60 was
assigned; the examiner opined that the veteran's ability to work
was questionable due to her "poor concentration."

On VA medical examination in October 1998, including a review of
the claims file, the nature of impairment from the veteran's
service-connected and nonservice- connected disabilities was
addressed. On examination, dysthymia, total abdominal hysterectomy
with bilateral salpingo-oophorectomy (with residual scar tissue),
peptic ulcer disease without evidence of continuing disease,
surgical scar on the abdomen, varicose veins with "very small"
varicosity, and carpal tunnel syndrome with wrist pain were
diagnosed; relative to impairment from the psychiatric disability,
the examiner referred to the August 1998 VA psychiatric examination
report; relative to the nature and severity of the post-surgical
scarring and varicose veins, the examiner referred to color
photographs of the affected areas (which are of record). The
examiner opined that the veteran's nonservice-connected disability
(carpal tunnel syndrome) made it difficult for her to find
employment, and that none of her service-connected disabilities had
any significant impact on employability.

In January 1999, D. Schickner, M.D., indicated that the veteran was
"quite depressed" about the long-drawn approval of treatment for
her hand injuries, and that she was unable to perform "most types
of work" due to "very severe" carpal tunnel syndrome.

In June 1999, the veteran underwent a thorough VA psychiatric
examination, performed in conjunction with a review of the entire
claims file, to determine whether her service-connected psychiatric
disability and/or her other service- connected disabilities
prevented her from obtaining and maintaining gainful employment,
and/or whether "poor concentration" found on VA psychiatric
examination in August 1998 was related to her service-connected
dysthymia. On examination, dysthymic disorder, histrionic
personality disorder, and multiple medical problems including
carpal tunnel syndrome, peptic ulcer disease, and status

- 16 -

post hysterectomy were diagnosed, and GAF score of 70 was assigned.
The examiner indicated that, by self admission, the veteran was
unable to function in her job because of her carpal tunnel
syndrome; she admitted that she would have been less depressed if
she were able to work, but later she stated that she was depressed
and had problems even before she had carpal tunnel syndrome.

Regarding the veteran's employability, the VA examiner opined, in
June 1999, that her main problem, rendering her incapable of
obtaining and maintaining gainful employment, was her nonservice-
connected orthopedic disability; consequently, she was dysthymic
and her depression got worse because she was unable to work; her
histrionic personality traits contributed to her inability to
function well even when she was not under physical stress (the
examiner also noted that her dysthymic disorder was "complicated"
as a result of her physical disability). The examiner concluded
that the veteran's physical disability impaired her employability
by 80 percent, and her dysthymic disorder with histrionic
personality disorder impaired her ability to work by the remaining
20 percent.

In July and August 1999, the veteran submitted to the RO
photocopies of July 1999 letters she received from the Central
Texas Workforce Centers (CTWC) and from Central Texas Veterans
Health Care System (CTVHCS) regarding her applications for
employment. CTWC informed her that she was not selected from among
more than 80 applicants who applied for one position that was
available, and CTVHCS indicated that the position for which she
applied had already been filled.

Based on the foregoing, the Board finds that the preponderance of
the evidence is against the TDIU claim. As discussed above, the
veteran's service-connected disabilities are assigned a combined
rating of 80 percent; accordingly, she meets the criteria
warranting the grant of TDIU due to service- connected disability
through application of 38 C.F.R. 4.16(a), discussed above. However,
the entirety of the evidence does not show that any one service-
connected disability, or a combination of more than one of her
service-connected disabilities alone (and without regard to her
nonservice-connected disabilities) has rendered her unemployable.
While her

- 17 -

service-connected psychiatric disability is shown to be productive
of significant impairment and persistent symptomatology (requiring
ongoing treatment, therapy, and use of medication), the severity of
that impairment is already reflected by the current 50 percent
evaluation. As discussed above, the severity of impairment from her
other service-connected disabilities is sufficient to elevate her
overall, service- connected, disability rating to 80 percent;
however, competent medical evidence does not support a conclusion
that her individual service-connected disabilities are currently
underrated.

As indicated above, the veteran appears to have extensive
educational and vocational experience and has worked in an office
setting for a number of years after service separation. She appears
to have left her place of employment in May 1998 due to nonservice-
connected bilateral carpal tunnel syndrome, and there is no
indication that any one (or more) of her service-connected
disabilities, without regard to carpal tunnel syndrome, was
responsible for the loss of her job. (The Board notes that, in
conjunction with her claims for VA benefits, the veteran repeatedly
suggested that her carpal tunnel syndrome was etiologically related
to active service, and/or that she was unable to work because of
her service-connected disabilities rather than any nonservice-
connected disabilities; however, in conjunction with her claims for
Workers' Compensation benefits, she contended that her carpal
tunnel syndrome had nothing to do with her active service period.)

The veteran was repeatedly examined by VA in recent years, in
conjunction with a review of the claims file, in order to determine
her employability status. On VA psychiatric examination in December
1997, the examiner opined that her psychiatric disability was
productive of "severe" impairment in an employment setting
(supported by GAF score of 35, assigned on examination); however,
on general medical examination in December 1997, the examiner
opined that her physical disabilities did not impair her ability to
work, and that she continued to work in her usual occupation
despite ongoing symptoms and impairment from both the service-
connected psychiatric disability and the nonservice-connected
carpal tunnel syndrome (as discussed above, she remained employed
until May 1998, at

- 18 -

which time she left employment due to carpal tunnel disability). On
VA psychiatric examination in August 1998, the examiner opined that
her employability was questionable due to "poor concentration"
(this observation was unsupported by the GAF score of 60, assigned
on examination) but, on medical examination in October 1998, the
examiner opined that her service-connected disabilities did not
have a significant impact on her employability.

Most importantly, a thorough VA psychiatric examination was
performed in June 1999 (in conjunction with a review of the entire
claims file), specifically to address the matter of the veteran's
employability and the indication of "poor concentration" recorded
on VA psychiatric examination in August 1998; the examiner opined
that her (nonservice-connected) physical disability and inability
to work had a negative impact on her (service-connected)
psychological/psychiatric health but, overall, her employability
was deemed impaired by only 20 percent due to her service-
connected disability; the remaining 80 percent impairment was due
to her nonservice-connected physical disability. The examiner was
also unable to confirm the presence of "poor concentration."

In sum, competent medical evidence of record indicates that the
veteran may in fact be unemployable, but it also shows that any
unemployability is related to a combination of her service-
connected disabilities and nonservice-connected disabilities. With
regard to her service-connected disabilities, the matters of record
do not suggest that her overall disability is "outside the norm" of
any other veteran rated at the same level. Van Hoose, 4 Vet. App.
at 363. Her service-connected disabilities are not shown to render
her incapable of performing employment based on her education level
and past employment history, without regard to her nonservice-
connected disabilities. A high rating in itself is a recognition
that the impairment makes it difficult to obtain and keep
employment. The question is whether the veteran is capable of
performing the physical and mental acts required by employment, not
whether the veteran can find employment. Van Hoose, id.

- 19 -

The veteran indicated in her TDIU application that her
"disabilities" rendered her unemployable. The clinical evidence of
record supports her contention that she may in fact be unemployable
due to a variety of health problems, but it does not suggest that
unemployability is due solely to her service-connected
disabilities. Thus, the preponderance of the evidence is against
the veteran's claim for a total disability rating based on
individual unemployability due to service-connected disability.

ORDER

A rating in excess of 50 percent for dysthymia is denied.

A total disability rating based on individual unemployability due
to service-connected disability is denied.

Heather J. Harter 
Acting Member, Board of Veterans' Appeals

- 20 -



